Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156707 & (70)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  MORNINGSIDE COMMUNITY ORGANIZATION,                                                                Elizabeth T. Clement,
  HISTORIC RUSSELL WOODS-SULLIVAN AREA                                                                                Justices
  ASSOCIATION, OAKMAN BOULEVARD
  COMMUNITY ASSOCIATION, NEIGHBORS
  BUILDING BRIGHTMOOR, WALTER HICKS,
  SPIRLIN MOORE, DEWHANNEA FOX,
  DEAUNNA BLACK, and ROBERT LEWIS,
            Plaintiffs-Appellants,
  and
  JULIA AIKENS and EDWARD KNAPP,
            Plaintiffs,
  v                                                                 SC: 156707
                                                                    COA: 336430
                                                                    Wayne CC: 16-008807-CH
  WAYNE COUNTY TREASURER and COUNTY
  OF WAYNE,
            Defendants-Appellees,
  and
  CITY OF DETROIT and DETROIT CITIZENS
  BOARD OF REVIEW,
            Defendants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 21, 2017 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
         t0117
                                                                               Clerk